DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
No information disclosure statement was filed.

Election/Restrictions
Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.  It is noted that the claim status identifier was not changed to “canceled,” but Applicant stated that claim 35 is canceled.  As a result, the Office is treating claim 35 as canceled.  The requirement is made final.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “153” appears to be missing from Fig. 8 (and all other drawings as applicable).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract filed 1/14/2021 appears to be acceptable.

Claim Objections
Claim 30 is objected to because of the following informalities:  “wherein” of the like appears to be missing after the comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claim 26 cannot be ascertained since “at said at least one outlet” renders claim 26 indefinite due to lack of antecedent basis.  The main issue that arises is where exactly the “outlet” is located—the outlet of what?  For examination purposes the limitation “at said at least one outlet” is interpreted as the outlet of the heating blocks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11-13, 16, 17, 22, 24, 26, 28-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Corey US 4522030 in view of Corey US 4582123 (Corey2), and further in view of Watanabe et al. US 4639212.

Re claim 1, Corey (Figs. 1-3) teaches an external combustion engine, comprising: a source of combustion gas; a combustion gas inlet (at the location of 35 from 34, going into 33) which is in fluidic communication with said source of combustion gas (air, 34); a combustion chamber (37) where a mixture of the combustion gas and fuel undergoes combustion to generate heat; and a cover (32, plus the portion including 36) which encloses said combustion chamber (37), wherein said cover has a first layer and a second layer (above and below 36) which are spaced apart from each to form a fluidic flow path between them, and wherein said second layer contains an aperture (as shown into 37) which is in fluidic communication with said combustion gas inlet via said fluidic flow path; wherein said cover (32, plus the portion including 36) is equipped with a set of turbulator vanes (36, to create a swirling vortex) disposed in the fluidic flow path.
Corey, by way of incorporation by reference of Corey2 (see col. 8, lines 39-54), teaches a combustion gas manifold (air inlet manifold 202 in Fig. 5).
Corey fails to teach a set of spiral vanes.
Watanabe teaches a set of spiral vanes (Figs. 4 and 5).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Corey with “a set of spiral vanes” as taught by Watanabe, for the advantage of “produc[ing] a strong swirl therein” (col. 4, lines 4-10).

Re claim 3, Corey, Corey2, and Watanabe teach claim 1.  Corey (Figs. 1-3) further teaches wherein said second layer contains a first surface which faces the combustion chamber, and a second surface which faces said second layer, and wherein said set of spiral vanes (at 36) are disposed on said second surface.  It would have been readily obvious that the vanes must be disposed on either the first or second surface, and either could have been pursued with a reasonable expectation of success.

Re claim 11, Corey, Corey2, and Watanabe teach claim 1.  Corey (Figs. 1-3) further teaches wherein said cover has a periphery (this is very broad; e.g., the periphery can end at the periphery of 36 in Fig. 1), and wherein said first and second layers form a fluidic conduit which extends from said periphery to said aperture (to 37).

Re claim 12, Corey, Corey2, and Watanabe teach claim 11.  Watanabe (Fig. 4) further teaches wherein each vane (24) in said set of spiral vanes extends from said periphery to said centrally disposed aperture.

Re claim 13, Corey, Corey2, and Watanabe teach claim 1.  Corey (Figs. 1-3) further teaches further comprising: at least one piston (17); a fuel applicator (28) which is disposed in said combustion chamber (37) and which vaporizes said fuel; an array of heater tubes (27) disposed within said combustion chamber which absorb heat given off by the combustion of the mixture of the combustion gas and the vaporized fuel; a heat sink (annular cooler 14—claims 3 and 4); and a working fluid (e.g., see claims 1-3) which drives said at least one piston by traveling in a closed loop which includes said heater tubes and said heat sink.

Re claims 16 and 17, Corey, Corey2, and Watanabe teach claim 1.  Corey (Figs. 1-3) further teaches an insulating layer inside cover 32 in Fig. 1.  Unless Applicant has produced a novel type of insulating material or other specific material with such characteristics, which does not appear to be the case, it appears to reasonably be the case that circumstantially a person having ordinary skill in the art could have applied known types of insulating material to such a cover, predictably varying insulating performance, and the selection of such materials would have been routine.  Thus, claims 16 and 17 are considered obvious to a person having ordinary skill in the art.  If Applicant forms the opinion that this rejection is unsatisfactory, the Office respectfully requests an example of a specific material that meets the limitations laid out in claims 16 and 17.
Re claim 22, Corey, Corey2, and Watanabe teach claim 1.  Corey (Figs. 1-3) further teaches wherein said first layer comprises first and second sublayers having a thermally insulating material disposed between them (the insulation inside 32, with respective walls on each side).

Re claim 24, Corey, Corey2, and Watanabe teach claim 1.  Corey2 (Fig. 3) further teaches a plurality of heating blocks (10/11, Figs. 2-3) through which said combustion gas passes (through 35) as said combustion gas flows from said combustion gas manifold to said aperture; wherein each of said heating blocks (11) is in thermal contact with a plurality of heat fins (the passages 35 are between structure reasonable characterized as fins) through which said exhaust gases pass.

Re claim 26, Corey, Corey2, and Watanabe teach claim 24.  Corey2 (Figs. 3-4) further teaches wherein said plurality of heat fins (at 35 and 37 in Figs. 3 and 4) are disposed at said at least one outlet and are attached to one of said heating blocks (11).  The Office recommends for Applicant to more particularly claim the heat fins (location, etc.) to overcome the prior art of record.

Re claim 28, Corey, Corey2, and Watanabe teach claim 24.  Corey2 (Figs. 3-4) further teaches a plurality of sets of heat fins (at 35/37 in Figs. 3-4), and wherein each of said plurality of sets of heat fins is attached to one of said heating blocks (11).

Re claim 29, Corey, Corey2, and Watanabe teach claim 24.  Corey (Figs. 1-3) only teaches a single inlet (34, Fig. 1), but respectfully, it is considered obvious to a person having ordinary skill in the art to duplicate the inlet for the sake of redundancy, varying airflow for power control, resizing air delivery components (such as a blower), and so on.

Re claim 30, Corey, Corey2, and Watanabe teach claim 29.  Corey2 (Fig. 3) further teaches wherein each of said heating blocks (10) comprises a plurality of heating tubes (at 36, Fig. 3) which heat the oxidizing agent as it flows through the heating block.

Re claim 31, Corey, Corey2, and Watanabe teach claim 30.  Corey2 (Fig. 3) further teaches wherein each of said plurality of heating tubes (at 36, Fig. 3) has a longitudinal axis and an inlet and outlet which are in fluidic communication with each other along said longitudinal axis, and wherein each of said plurality of heating tubes is polygonal in a cross-section (looks like a square) taken perpendicular to said longitudinal axis (col. 2, lines 48-52).

Re claim 34, Corey, Corey2, and Watanabe teach claim 1.  Corey (Figs. 1-3) further teaches wherein said plurality of heating blocks (as in 33) are disposed about the periphery of said combustion chamber (see 33 in Figs. 1 and 3).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Corey US 4522030 in view of Corey US 4582123 (Corey2), further in view of Watanabe et al. US 4639212, and further in view of Creighton et al. US 20050223710.

Re claim 4, Corey, Corey2, and Watanabe teach claim 1.  None teaches wherein said cover is equipped with a vortex inducer disposed in, or proximal to, said aperture.
Creighton teaches wherein said cover is equipped with a vortex inducer (36, Fig. 1) disposed in, or proximal to, said aperture (28).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Corey, Corey2, and Watanabe with “wherein said cover is equipped with a vortex inducer disposed in, or proximal to, said aperture” as taught by Creighton, for the advantage of producing a vortex [26], similarly as provided by the vortex generated by 36 in Fig. 1 in Corey (see Abstract).  Such can be considered a substitution of one known swirler/vortex generator for another, with reasonably predictable results.  

Re claim 5, Corey, Corey2, Watanabe, and Creighton teach claim 4.  Creighton further teaches wherein said vortex inducer includes a shaft (36 appears to reasonably be a hollow shaft for the fuel injector 22) with a set of spiral vanes disposed thereon (Abstract and Fig. 1).  The motivation is the same as in the rejection of claim 4.

Re claim 6, Corey, Corey2, Watanabe, and Creighton teach claim 5.  Creighton further teaches wherein said shaft (36 appears to reasonably be a hollow shaft for the fuel injector 22) has a longitudinal axis, and wherein said set of spiral vanes extend along said longitudinal axis (Abstract and Fig. 1).  The motivation is the same as in the rejection of claim 4.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Corey US 4522030 in view of Corey US 4582123 (Corey2), further in view of Watanabe et al. US 4639212, and further in view of Doesburg et al. US 20130295326.

Re claim 20, Corey, Corey2, and Watanabe teach claim 1.  None teaches wherein the surfaces of said spiral vanes are coated with a thermal barrier coating comprising zirconium dioxide.
Doesburg teaches wherein the surfaces of said spiral vanes are coated with a thermal barrier coating comprising zirconium dioxide [32].  More specifically, Doesburg teaches such a coating for a gas turbine blade, but the purpose of Doesburg may be similarly applied to other devices for the same effect.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Corey, Corey2, and Watanabe with “wherein the surfaces of said spiral vanes are coated with a thermal barrier coating comprising zirconium dioxide,” as taught by Doesburg, for the advantage of creating a thermal barrier [32].

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 32, the recitation of “wherein each of said plurality of heating tubes is hexagonal in a cross-section taken perpendicular to said longitudinal axis,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 32, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5003778 (Figs. 2-3) discloses a similar engine, relevant to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746